Robinson, J.
(dissenting). In this case a verdict was rendered against the defendant for $170.49, and interest. He appeals from an order denying a motion for a new trial and a motion for judgment notwithstanding the verdict. He makes thirty-five assignments of error, but no specifications showing therein the evidence is insufficient to support the verdict, and for that reason alone, the motion was properly denied. On such small matters the parties should learn to abide the decision of the jury and the trial court, unless when the verdict is manifestly unjust or contrary to law. This court does not disturb a verdict which is based on a doubtful balance of right and wrong.
The complaint is that in 1912 the plaintiff commenced an action against Henry Lemke, Ben Lemke and Fred Lemke to recover money, to wit, $107 and interest, on a promissory note, dated May 1, 1909, made to it by Lemke Implement Company and Fred Lemke; that in 1913, during the progress of the trial of said action in the district court of Towner county, pursuant to agreement between the plaintiff and defendants, the plaintiff dismissed its suit against B. W. Lemke and Henry Lemke and took judgment only against Fred Lemke for $195.47, and in consideration thereof Fred Lemke sold and assigned to Henry Lemke, in trust for the benefit of the plaintiff, certain debts and demands due Fred Lemke from one Albert Thompson of Brocket, North Dakota. That pursuant to the agreement Henry Lemke did collect from Albert Thompson a sum in excess of the plaintiff’s claim and refused to pay the judgment against Fred Lemke, on which there is due a balance of $170.49 and interest from December 23, 1913, which' is the amount of the verdict. The verdict appears to be well sustained by evidence. There must be an end to litigation. The record shows no good reason for another bitter trial of this case.